Citation Nr: 0000919	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, and from May 1971 to June 1983.



The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in January 1997.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record shows that service connection has been 
established for restrictive pulmonary disease secondary to 
sarcoidosis evaluated as 30 percent disabling by analogy to 
emphysema under Diagnostic Code 6603, and left varicocele, 
postoperative, left inguinal hernia and residuals of fracture 
of the right little finger (major) evaluated as 
noncompensable, each.

The Board notes that the veteran's claim is well-grounded 
based upon his assertions of increased service-connected 
disability precluding substantially gainful employment.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Thus, VA has a statutory 
duty to assist the veteran in development of facts pertinent 
to his claim.


Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issue as the Board's medical conclusions must be supported by 
medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions. 
38 U.S.C.A. § 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991)

In a VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability received by the RO in 
June 1996, the veteran noted having continual treatment at 
the VA pulmonary clinic in Los Angeles, California.  It does 
not appear that all of the pertinent outpatient records from 
the VA pulmonary clinic are on file.  The RO should obtain 
all pertinent outstanding VA treatment records prior to 
appellate consideration of the issue on appeal.  

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty 
to assist is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

The veteran also noted last working in December 1987, due to 
impairment associated with sarcoidosis/emphysema.  He had 
occupational experience as a corrections officer at a Federal 
prison.  He noted completing 2 years of college.  He noted 
that he was not receiving disability retirement benefits.  




However, both a disability transmittal sheet dated in January 
1989 and a letter dated in November 1996 from the Social 
Security Administration essentially show that according to 
their records the veteran was receiving disability benefits 
due to visual disturbances (Duane's syndrome).  No medical 
records providing a basis for the favorable determination are 
in the record.  In Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992 and Martin v. Brown, 4 Vet. App. 136, 140 (1993), 
the Court held that the VA duty to assist extended not only 
to obtaining a copy of the Social Security Administration 
decision awarding or denying benefits, but also to obtaining 
the supporting medical records used in reaching such a 
determination.  The veteran's representative also requests 
that the Board obtain such records from the Social Security 
Administration prior to appellate review.  

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

Significantly, the Board notes that several years have passed 
since the veteran was provided pertinent VA examinations 
regarding the degree of impairment of his service-connected 
disabilities.  Importantly, the Board notes that during the 
appellate period, the schedular criteria for evaluation of 
respiratory disabilities were changed, effective after 
October 7, 1996.  

The last VA pulmonary examination of record dates from May 
1995 and was considered by VA as inadequate for rating 
purposes.  Accordingly, the RO should provide adequate 
comprehensive VA examinations by appropriate specialists in 
order to determine the current degree of impairment of 
service-connected restrictive pulmonary disease secondary to 
sarcoidosis, left varicocele, postoperative, left inguinal 
hernia and residuals of fracture of the right little finger 
(major).  The veteran's representative also requests the 
veteran undergo pertinent VA examinations prior to appellate 
consideration of the issue on appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers, VA and non-VA, 
inpatient and outpatient, from whom he 
has obtained medical treatment for his 
service-connected restrictive pulmonary 
disease secondary to sarcoidosis; left 
varicocele, postoperative; left inguinal 
hernia and residuals of fracture of the 
right little finger (major) since 
approximately March 1995 to the present.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA treatment 
records, particularly the pulmonary 
clinic treatment records at the Los 
Angeles VA Medical Center.  

3.  The veteran should be afforded a VA 
examination by a specialist in pulmonary 
pathology to determine the current 
severity of his service-connected 
restrictive pulmonary disease secondary 
to sarcoidosis.  The claims file, copies 
of the previous and amended criteria for 
rating pulmonary disabilities, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his lungs.  Any necessary 
tests should be conducted.

The examiner is requested to provide a 
description of the veteran's restrictive 
lung disability, using the terms, "mild", 
"moderate," "severe," or "pronounced," 
and provide the extent of any 
demonstrated dyspnea.  The examiner 
should also provide the predicted Forced 
Vital Capacity or the Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.




4.  The RO should afford the veteran 
comprehensive VA examinations by 
appropriate specialists in order to 
determine the current extent and degree 
of impairment associated with service-
connected left varicocele, postoperative, 
left inguinal hernia and residuals of 
fracture of the right little finger 
(major).  Any indicated special testing 
and studies should be undertaken.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  Any opinions expressed as 
to the severity of left varicocele, 
postoperative, left inguinal hernia and 
residuals of fracture of the right little 
finger (major) found on examination must 
be accompanied by a complete rationale.

5.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

6.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. Any obtained 
records should be associated with the 
claims file.  If such records cannot be 
obtained, that fact should be noted in 
the claims file.

7.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  


In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See, Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a TDIU with consideration of the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991); Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 
(1995) and VAOPGCPREC 75-91.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his representative.  
A reasonable period of time for a response should be 
afforded. Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




